Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP-260770 in view of Knoll-US Patent # 4, 175,560.  As to claim 1, JP-260770 discloses a swab material (a wiping instrument 10) used for wiping off a surface of an object in a manufacturing facility, to collect a sample, the swab being inserted together with the collected substance into a combustion tube (6) provided in a carbon measurement device (carbon analysis device), the swab material comprising a body of heat resistant inorganic material (glass, ceramic or the like), see Abstract translation and figures.  Further, it is noted that JP-260770 lacks a teaching for the swab to be “a knitted body having an end surface folded back to an inside of a circumferential surface within the knitted body, and the knitted body has a hollow tubular shape”.  In a related prior art device, Knoll discloses a swab wherein the swab comprises a knitted body (strip 1 made of a woven textile into a cylindrical roll with layers 5,6, 7 with innermost layer 11 forming a “hollow” zone such that the knitted body has a hollow tubular shape) wherein the knitted body has an end surface (edge zones 8,9,10) folded back to an inside (center 2) of a circumferential surface within the knitted body, see 4-6 and col. 3, lines 47 et seq.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a knitted body forming a “cylindrical roll” having a hollow tubular portion within innermost layer 11 and having edge zones thrust or tucked inwardly into the center of formed roll into the swab of JP-260770 because Knoll indicates that such thrusting or tucking of the edge zones of the swab material results in a densification or thickening of material in the edge zones of a finished swab 13 that remains homogenous over the entire periphery of the swab 13 and forms annular pads 14 which are stable in construction, see col. 4, lines 6 et seq.  As to claim 2, usage of a knitted body with a high melting point of 450 degree C or higher is considered an obvious matter of design choice given the usage of the swab in combustion oxidation process requires the swab to be subjected to high temperatures.  As to claims 4 and 6, note fig. 6 of Knoll illustrating the elongated tubular shape of the swab 13 in the axial direction.   As to claim 5, it appears both end surfaces 14 (see col. 4, lines 12-16) are folded back inwardly, see both zones 12.  
Response to Arguments

Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. Applicant has argued that the hollow tubular shape is not found in Knoll.  Such an argument is not found persuasive because Knoll indicates that a “cylindrical roll” is formed which has an innermost layer 11 resulting in a hollow area within layer 11 as found in fig. 5 and does not remain a simple flat cloth as argued.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861           


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861